Citation Nr: 0016289	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  99-00 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected paranoid schizophrenia, currently evaluated as 50 
percent disabling.

2.  Entitlement to a retroactive effective date for 
reinstatement of compensation for service-connected paranoid 
schizophrenia for the period from March 1, 1993, to August 7, 
1997.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1979 to 
August 1983. 

This appeal arises from a December 1997 rating decision of 
the Winston-Salem, North Carolina, Regional Office (RO) which 
assigned a 50 percent disability evaluation for service-
connected paranoid schizophrenia.  It was also determined 
that there was insufficient evidence to evaluate the 
disability from March 1, 1993, to August 7, 1997.  The notice 
of disagreement was received in February 1998.  The statement 
of the case was issued in November 1998.  The veteran's 
substantive appeal was received in December 1998.


FINDINGS OF FACT

1.  The veteran's claim for an increased evaluation is 
plausible, and the RO has obtained sufficient evidence for an 
equitable disposition of his claim.

2.  The veteran has not routinely displayed symptoms such as: 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; and inability to establish and 
maintain effective relationships.

3.  In September 1992, the veteran was informed that 
arrangements would be made to afford him a VA examination, 
and that failure to report for said examination could result 
in a reduction of his benefits; the veteran failed to report 
for an examination scheduled in October 1992.


4.  In a November 1992 letter, the RO notified the veteran 
that his payments would be discontinued due to his failure to 
report for the scheduled examination, but that the 
termination of the benefits would be stayed if he chose to 
appear for an examination.

5.  In a letter received in January 1993, the veteran 
reported that he was willing appear for a VA examination.

6.  After being informed in a January 1993 letter that he was 
being scheduled for a VA examination, the veteran failed to 
report for a VA examination scheduled in February 1993.

7.  In an April 1993 letter, the RO notified the veteran that 
his payments had been discontinued due to his repeated 
failure to report for scheduled examinations; the letter 
included notification as to his procedural and appellate 
rights.

8.  In a letter dated on August 8, 1997, and received on 
August 12, 1997, the veteran contacted VA and requested a 
reinstatement of his compensation award.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability evaluation for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 3.321 and Part 4, including §§ 4.1, 4.2, 
4.10, 4.126, 4.132, Diagnostic Code 9203 (1999).

2.  The criteria for reinstatement of VA compensation 
benefits for service-connected paranoid schizophrenia from 
March 1, 1993, to August 7, 1997, have not been met.  38 
U.S.C.A. §§ 5110, 5107 (West 1991); 38 C.F.R. §§ 3.158, 
3.330, 3.400, 3.655 (1992, 1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service connection for paranoid schizophrenia was granted in 
July 1985, and a disability evaluation of 30 percent was 
awarded.  In compliance with a February 1991 decision of the 
Board of Veterans' Appeals (Board), the 30 percent disability 
rating for service-connected paranoid schizophrenia was 
increased to 50 percent in an April 1991 rating action.  The 
effective date of the increase was August 1990.

In a letter dated in September 1992, the RO informed the 
veteran that it was making arrangements for an examination.  
The veteran was advised that he could receive less money than 
what he might deserve if he did not report for the 
examination.  The letter was sent to his last known mailing 
address, and was not returned to the RO by the post office.

A computer printout from the Salisbury VA Medical Center 
(VAMC) indicated that the veteran did not report for a mental 
disorders examination that had been scheduled for October 26, 
1992.

In a letter to the veteran dated in November 1992, the RO 
indicated that, as the evaluation of his disability was 
subject to change, he had been scheduled for a VA examination 
for the purpose of determining whether his condition had 
improved or worsened.  In this regard, the RO stated that the 
veteran had failed to report for an examination that had been 
scheduled in October 1992.  Because the results of the 
examination were necessary to determine his continued 
entitlement to benefits, the veteran was informed that the RO 
proposed to stop his disability payments, no earlier than 
February 1, 1993.  He was asked whether he was willing to 
report for his VA examination, and was requested to inform 
the RO if there was a compelling reason that he could not 
report for an examination in the near future, and to so 
inform the RO so that a proper rescheduling of the 
examination could be made.  He was advised that he had 60 
days from the date of the letter to indicate whether he was 
willing to report for an examination.  He was also advised 
that, if he did not report for a rescheduled examination, 
payment of his benefits would stop without further advance 
notice.  Finally, the RO indicated that the veteran had a 
right to a personal hearing to present evidence or argument 
on his behalf, and that such a hearing would be arranged if 
he so desired.

A response was received from the veteran in January 1993.  
Therein, the veteran asked the RO to schedule him for another 
VA examination.  He stated he would "make" the next 
appointment.

In a letter dated in January 1993, the RO informed the 
veteran that arrangements were being made to schedule him for 
a VA examination.  

The veteran failed to report for a mental disorders 
examination which was scheduled for February 5, 1993.

In a letter dated in April 1993, the veteran was advised that 
his benefits had been stopped, effective from April 1, 1993.  
The RO indicated that the decision to terminate his benefits 
had been based upon the fact that he again failed to report 
for his scheduled VA examination.  The RO noted that the 
veteran had been warned of the consequences required by law 
upon his not appearing for the examination.  He was also 
given the opportunity to appear for an examination, if he 
expressed such a desire.  He was further informed of his 
right to appeal the decision to terminate his benefits, and 
was given notice of the steps needed to initiate such an 
appeal.  Again, there was no indication that the letter was 
returned to VA as undeliverable.

Some four years later, in August 1997, the veteran filed a 
request for a reinstatement of his VA compensation.  He asked 
to be scheduled for a VA examination.  He indicated that he 
had been in prison from October 1994 to March 1997.  He said 
he had been receiving a 50 percent disability rating prior to 
his imprisonment.  The letter was dated August 8, 1997, and 
was received by the RO on August 12, 1997.


The veteran reported for a scheduled VA mental disorders 
examination in October 1997.  He reported that he was 
currently receiving treatment through the Greenville Mental 
Health Clinic.  He said that, despite his taking medication, 
he continued to have paranoid symptoms of auditory 
hallucinations.  He stated he heard voices calling out his 
name.  He indicated that he had recently been released from 
prison after three years of incarceration, and that he had 
not received any significant treatment at that time.  He said 
he was not close to his family, and that he did not have many 
friends.  

On mental status examination, the veteran was alert and 
cooperative.  He answered questions and volunteered 
information.  He was soft spoken, and exhibited no bizarre 
motor movements or tics.  His mood was tense and guarded.  
His affect was appropriate.  He admitted to having periodic 
delusions and daily hallucinations, being suspicious, and 
having ideas of reference.  The veteran was oriented in all 
three spheres.  His remote and recent memory was good.  His 
insight and judgment appeared marginal.  The diagnosis was 
paranoid type schizophrenia.

By a rating action dated in December 1997, a 50 percent 
disability evaluation was assigned for the veteran's service-
connected paranoid schizophrenia.  The effective date of the 
award was established as August 8, 1997.  Noting that he had 
previously been assigned a 50 percent rating from August 
1990, the RO indicated that the evidence was insufficient to 
evaluate the veteran from March 1, 1993, to August 7, 1997.

The veteran filed a substantive appeal in December 1998.  He 
maintained that his service-connected mental disorder had 
rendered him unemployable.  He stated he lacked any job or 
social skills.  He asserted that employers discriminated 
against him because of his mental disability.  He argued he 
was entitled to at least a 70 percent disability evaluation.  
Moreover, the veteran contended that his 50 percent 
evaluation should have been made effective to March 1, 1993.  
He said his service-connected paranoid schizophrenia 
prevented him from being responsible.  He asserted that it 
had been unreasonable to expect him to appear for a scheduled 
VA examination because the very nature of his disability 
prevented him from doing so.

Medical records from the Pitt County Mental Health Clinic 
(located in Greenville, NC), dated from August 1997 to 
September 1997, and from the Tideland Mental Health Center, 
dated from January to April1998, were associated with the 
claims folder.  Of note, the veteran was seen in August 1997 
for a history of schizophrenia.  He discussed his in-service 
and post-service treatment for the same.  He said he was very 
wary of taking medications.  He was concerned due to facial 
muscle stiffness, loss of coordination, and feeling like a 
"zombie".  Moreover, he stated he continued to hear voices, 
even when he was on medication.  Upon mental status 
examination, he appeared well groomed and cooperative.  There 
was no evidence of abnormal motor activity.  His affect was 
constricted and his speech was halting.  His mood was normal.  
He denied delusions and homicidal and suicidal ideation.  He 
endorsed auditory hallucinations.  The veteran's judgment 
appeared mildly impaired.  The diagnosis was paranoid 
schizophrenia.  He was assigned a score of 60 on the Global 
Assessment of Functioning (GAF) Scale.  The examiner noted 
that a 60 GAF was indicative of moderate impairment.  

In January 1998, the veteran was seen at Tideland for the 
purpose of receiving his injections.  He said he had recently 
moved to the area, and that he preferred not having to travel 
to Greenville for his treatment.  He stated he continued to 
hear voices from  time to time, but that the voices did not 
bother him.  He added that he used to get paranoid when he 
heard the voices, but that the medication had helped to 
alleviate this symptom.  He was noted to have been stable on 
his medications for quite a while.  On mental status 
examination, the veteran looked appropriate for his age and 
was well groomed.  He was cooperative and pleasant.  Motor 
activity was unremarkable.  His affect was appropriate.  His 
thought process was slow to normal.  He denied suicidal and 
homicidal ideation.  He was oriented times-three.  His 
memory, recent and remote, was good.  He said he slept nine 
to ten hours a night and had no trouble sleeping.  The 
diagnosis was paranoid-type schizophrenia.  He was assigned a 
50 on the GAF Scale.  


Subsequent treatment records show that the veteran was living 
with various relatives.  A February 1998 treatment note 
indicated that he was living with a cousin, and that he 
reported doing most of the cooking and cleaning in the house.  
There were no overt signs of psychosis or depression at that 
time.  The veteran was seen in April 1998 for administration 
of his medication.  He was cooperative and pleasant.  His 
affect was appropriate.  He was casually dressed and groomed.  
He indicated that enjoyed fishing locally, and that he 
desired to go on a more large-scale fishing trip.

By a rating action dated in March 1999, the 50 percent 
disability evaluation assigned for paranoid schizophrenia was 
continued.  The RO determined that the schedular criteria to 
support a higher evaluation had not been demonstrated.  The 
RO noted that the veteran had been scheduled for VA 
examinations in August 1998 and February 1999, and that he 
had failed to report for those examinations.  Notices 
informing the veteran of the scheduled fee-based examinations 
are contained in the claims folder.  The RO further held that 
the termination of the veteran's benefits in 1993 had been 
proper because he had failed to report for two scheduled VA 
examinations, and there had consequently been insufficient 
evidence to support the continuance of his 50 percent rating.  
It was noted that the veteran had filed his request to 
restore his benefits on August 8, 1997, and that the evidence 
received in conjunction with that request had supported the 
current 50 percent rating.  A supplemental statement of the 
case was sent to the veteran in March 1999.

In a Written Brief Presentation dated in March 2000, the 
veteran's representative argued that the veteran was entitled 
to at least a 70 percent disability evaluation.  She argued 
that the veteran's paranoid schizophrenia had rendered him 
unemployable.  She noted he was not currently employed and 
had spent much of his life either unemployed or in prison.  
The representative also asserted that the veteran's 
disability rating should not have been reduced in 1993 due to 
his failure to report for a VA examination.  She said the 
evidence of record showed that the veteran had social 
problems, to include irresponsibility.  She maintained that 
the veteran's irresponsible nature met the standard of "good 
cause" as outlined by 38 C.F.R. § 3.655.  She further argued 
that the RO had failed in its duty to assist by not advising 
the veteran of the consequences of not appearing for his VA 
examination.


II.  Analysis

A.  Increased Evaluation

The first inquiry must be whether the appellant has stated a 
well-grounded claim as required by 38 U.S.C.A. § 5107(a).  A 
well-grounded claim is one that is plausible under the law.  
Murphy v. Derwinski, 1 Vet.App. 78 (1990).  In the context of 
a claim for an increased evaluation of a condition 
adjudicated service connected, an assertion by a claimant 
that the condition has worsened is sufficient to state a 
plausible, well-grounded claim.  Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992).  Thus, the appellant in the instant 
case has stated a well-grounded claim.  Moreover, as all 
evidence necessary to an equitable disposition of the 
veteran's claims was obtained by the RO, VA has fulfilled its 
duty to assist.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159 
(1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report 
and to enable VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA 
has a duty to acknowledge and consider all regulations which 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

38 C.F.R. § 4.10 provides that the basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life including employment.  
Whatever system is affected, evaluations are based upon lack 
of usefulness of these parts or systems, especially in self-
support.  The medical examiner must therefore furnish, in 
addition to the etiological, anatomical, pathological, 
laboratory, and prognostic data required for ordinary medical 
classification, a full description of the effects of 
disability upon the person's ordinary activity.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission. The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (1999).

The veteran's service-connected paranoid schizophrenia is 
currently evaluated as 50 percent disabling under Diagnostic 
Code 9203, "schizophrenia, paranoid type."  The regulations 
pertaining to rating psychiatric disabilities are set forth, 
in pertinent part, below:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and  hygiene; 
difficulty in adapting to stressful  
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships . . 
. . . . . . . . . . . . . . . . . . . . . 
. 70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of  only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships . . . . . . . . . . . . . . 
. . . . . . . . . 50

38 C.F.R. § 4.132. Diagnostic Codes 9201 to 9440.

Upon a review of the evidence of record, the Board is unable 
to find that a rating in excess of 50 percent is warranted.  
We acknowledge that the veteran experiences persistent 
auditory hallucinations.  However, the record reflects he has 
stated that the hallucinations no longer bother him, and that 
his medications have helped the condition.  It is also noted 
that the veteran gives a history of not maintaining close 
ties to his family.  He also reports having few friends.  In 
this regard, the Board observes that the veteran reported in 
February 1998 that he lived with a cousin, and that he 
contributed to the household by preparing meals and cleaning.  
Thus, while he may indeed have few friends and have a less 
than optimal relationship with his family, there is no 
evidence that the veteran is unable to establish and maintain 
effective relationships.

Furthermore, the record fails to show that the veteran has 
routinely displayed symptoms of suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; and difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting).  In other words, most of the symptoms required to 
evaluate the veteran's PTSD as 70 percent disabling are not 
present.  Thus, the preponderance of the evidence is against 
entitlement to a disability rating in excess of 50 percent 
for the veteran's PTSD. 

The Board has considered the assignment of a higher 
evaluation on an extra-schedular basis under 38 C.F.R. § 
3.321(b)(1).  A basis for an extra-schedular evaluation is 
not shown, however, as the service-connected paranoid 
schizophrenia does not result in marked interference with 
employment or frequent periods of hospitalization, or 
otherwise present an exceptional or unusual disability 
picture.  The Board recognizes that, by the latest account, 
the veteran is unemployed.  However, neither the veteran nor 
his representative has proffered any medical evidence that 
establishes that his unemployment is a result of his service-
connected disability.  

B.  Retroactive Effective Date for Reinstatement of 
Compensation 
for the period from March 1, 1993, to August 7, 1997

The applicable provisions of 38 C.F.R. § 3.655(a) provide 
that, when continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination, and a claimant, without good cause, fails to 
report for such reexamination, action shall be taken in 
accordance with paragraphs (b) and (c) of the regulation, as 
appropriate.  See Engelke v. Gober, 10 Vet.App. 396, 399 
(1997).

Examples of a good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  38 C.F.R. § 3.655(c)(1) 
provides that, when a veteran fails to report for a 
reexamination and the issue is continuing entitlement, VA 
shall issue a pretermination notice advising the veteran that 
the payment of benefits, for the disability or disabilities 
for which the reexamination was scheduled, will be 
discontinued.  The notice should include the prospective date 
of the discontinuance, the reason therefor, and a statement 
of the veteran's procedural and appellate rights.  The 
veteran is to be provided with 60 days to express willingness 
to attend the examination or present evidence that payment 
should not be discontinued.

Where a veteran fails without adequate reason to respond to 
an order to report for VA examination within one year from 
the date of request and payments have been discontinued, the 
claim for such benefits will be considered abandoned.  38 
C.F.R. § 3.158(b) (1992 & 1998).

The law and regulations concerning proper effective dates are 
set forth in 38 U.S.C.A. § 5110 (West 1991 & Supp. 1999) and 
38 C.F.R. § 3.400 (1999).  Except as specifically provided 
otherwise, the effective date of an evaluation and award of 
compensation will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  The effective 
date of an award shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the claim.  
Id.

38 C.F.R. § 3.330, entitled "Resumption of rating when 
veteran subsequently reports for VA examination", provides 
that such ratings will be governed by the provisions of 38 
C.F.R. §§ 3.158 and 3.655, and that the period following the 
termination, for which benefits are precluded by the cited 
regulations, will be stated in the rating.  If the evidence 
is insufficient to evaluate the disability during any period 
following the termination for which payments are not 
otherwise precluded, the rating will contain a notation 
reading, "Evidence insufficient to evaluate from _____ to 
_____."  38 C.F.R. § 3.330 (1992 & 1999).

In this case, in April 1993, as a result of the veteran's 
failure to report for VA examinations scheduled for October 
1992 and February 1993, the RO discontinued payments made to 
the veteran for his service-connected paranoid schizophrenia, 
which had been assigned a 50 percent evaluation effective 
from August 14, 1990.  As discussed above, prior to this 
discontinuance, the veteran was provided a pretermination 
letter in November 1992.  The letter included references to 
the prospective date of the discontinuance and the reason for 
the discontinuance (failure to report for a VA examination).  
He was also advised that he had 60 days in which to express 
his willingness to attend the examination or present evidence 
that payments should not be discontinued.  An April 1993 
letter reiterated this information, as well as providing a 
statement of the veteran's procedural and appellate rights.  
In other words, the RO complied with the provisions set forth 
under 38 C.F.R. § 3.655(c).  

With respect to RO's actual decision to terminate the 
veteran's benefits in April 1993, the Board finds that the 
veteran's failure to report for his scheduled examinations in 
1992 and 1993 adequately supported this action.  The veteran 
did not provide a good cause for his failure to report to the 
February 1993 examination, and there was no attempt by the 
veteran to reschedule the VA examination or to contact the RO 
by letter, by telephone, through a representative, or by any 
other means.

Under the circumstances described above, it is the Board's 
conclusion that the RO more than met its responsibility to 
assist the veteran in providing him with an examination to 
support the continuation (or an increase or decrease, as the 
evidence might have warranted) of his compensation benefits.  
In this regard, we note that the United States Court of 
Appeals for Veterans Claims has emphasized that "[t]he duty 
to assist in the development and adjudication of a claim is 
not a one-way street."  Wamhoff v. Brown, 8 Vet.App. 517, 
522 (1996).  "If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  
See also Olson v. Principi, 3 Vet.App. 480, 483 (1992). 

Moreover, it was the veteran who made himself unavailable to 
the RO by dropping out of contact for over four years.  The 
Court has clearly held, "In the normal course of events, it 
is the burden of the veteran to keep the VA apprised of his 
where-abouts.  If he does not do so, there is no burden on 
the part of the VA to turn up heaven and earth to find him."  
Hyson v. Brown, 5 Vet.App. 262, 265 (1993).

The veteran's representative now argues on the appellant's 
behalf that, as a result of the his psychiatric disorder, the 
veteran may have been unable to comprehend his responsibility 
to report for a VA examination.  In this regard, the Board 
notes that the veteran was not determined to be incompetent 
for the purposes of receipt of VA compensation, and there has 
been no evidentiary basis offered to support the theory that 
the veteran was incapacitated to the point that he was unable 
to the accept the responsibilities coincident with the 
continued payment of that compensation.  The representative's 
argument is further undermined by the fact that the veteran 
received the November 1992 pretermination notice, and that he 
was cognizant enough to ask to be scheduled for an 
examination.  The Board thus finds that the provisions of 38 
C.F.R. § 3.655(a) were properly applied by the RO, and that 
compensation was appropriately discontinued from April 1993.  
Moreover, as he was not heard from until 1997, the veteran's 
claim was properly treated as abandoned.  38 C.F.R. § 
3.158(b).

In summary, the veteran's compensation payments were 
suspended effective April 1993 for failure to report for a VA 
examination without good cause.  As a result, the veteran's 
claim was considered abandoned, and the RO was not required 
to take any further action unless a new claim was received.  
Under the law, once the right to benefits was finally 
established, compensation based upon such evidence could 
commence no earlier than the date of filing the new claim.  A 
new claim was filed in August 1997.  From April 1993 to July 
1997, the evidence was insufficient to evaluate the severity 
of the veteran's disability, and he did not contact the VA to 
advise that he would report for a VA examination.  
Accordingly, the date of the newly filed claim, August 7, 
1997, has been properly identified as the appropriate date 
for resumption of the veteran's disability benefits.  See 38 
U.S.C.A. § 5110 (West 1991 & Supp. 1999) and 38 C.F.R. § 
3.400 (1999).


ORDER

Entitlement to an increased evaluation for service-connected 
paranoid schizophrenia is denied.

Entitlement to a retroactive effective date for reinstatement 
of compensation for service-connected paranoid schizophrenia 
for the period from March 1, 1993, to August 7, 1997, is 
denied.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

